DETAILED ACTION
This Office Action is in response to the application 16/656,738 filed on October 18th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/18/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 
Regarding claims 1 and 11; claims 1 and 11 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “creat[ing] an enrollment smart contract,” “creat[ing] a pools smart contract associated with managing a plurality of different endpoints,” “register[ing] a manufacturer smart contract with the enrollment smart contract” and “register[ing] a service provider smart contract with the enrollment smart contract” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a computer, a service provider).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of creating/creating/registering/registering) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements 
Regarding claims 2-10 and 12-20; claims 2-10 and 12-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprague et al. (Sprague), U.S. Pub. Number 2018/0254898.
Regarding claim 1; Sprague discloses a method for providing a blockchain device enrollment service comprising:
creating, by a computer, an enrollment smart contract that controls access to a service by the device (pars. 0020 & 0148; the block chain application and transaction record are included in a smart contract; smart contracts engaging in the transactions to accumulate the ownership right.);
creating, by the computer, a pools smart contract associated with managing a plurality of different endpoints, wherein the pools smart contract is registered with the enrollment smart contract (par. 0112; the enrollment/registration may include the user device installing a trusted application associated with the access control server or service provider at the user device (e.g., in the TEE of the user device).);
registering and configuring, by the computer, a manufacturer smart contract with the enrollment smart contract (par. 0114; the user device signs the public key of the device’s public/private key pair using an endorsement key established during (i) manufacturing or creation of the device, (ii) manufacturing or creation of the execution environment of the device and/or (iii) manufacturing or creation of an application on the device; the trusted application may generate a device registration record containing a device identifier generated by the trusted application, the registration date, the public key locked in the user device hardware, and an endorsement signature by the trusted application.); and
registering and configuring, by the computer, a service provider smart contract with the enrollment smart contract (par. 0127; second factor authentication requires an end user logging into a service provider to enter a username and password, and then enter a code messaged (e.g., via SMS) to the registered phone of the end user, or provided via the key fob, by the service provider.).
Regarding claim 2; Sprague discloses the method the method of claim 1, wherein the blockchain device enrollment service comprises a permissioned blockchain (par. 0145; if the integrity signature and reference hash value do not match then the system will require a third out of band process to be completed to verify that the transaction is allowed to proceed even though the execution environment is not in a known good condition.).
Regarding claim 3; Sprague discloses the method of claim 1, wherein the enrollment smart contract is programmed into the device during manufacture (par. 0149; a smart contract associated with the bitcoin block chain that includes the attribute information identifying each transaction in the bitcoin transaction record.).
Regarding claim 4; Sprague discloses the method of claim 1, comprising: receiving, by the computer, new device information for the device to be uploaded into the pools smart contract (par. 0154; the smart contract or bitcoin application create a new transaction record associated with the bitcoin account; and store an indication of the achieved persistent ownership/replay right in the newly created transaction record.).
Regarding claim 5; Sprague discloses the method of claim 4, wherein the device is initially in an un-claimed state (par. 0091; the registrar may provide device integrity attestation by automating the assurance of device integrity against a known state as a signatory on a block chain transaction.).
Regarding claim 6; Sprague discloses the method of claim 4, wherein the new device information comprises at least a MAC address of the device (par. 0148; a bitcoin application may be provided whereby bitcoin transactions associated with a bitcoin wallet address accumulates the ownership right.).
Regarding claim 7; Sprague discloses the method of claim 1, comprising: receiving, by the computer, a communication from the device for the enrollment smart contract upon a first-time boot of the device (par. 0143; the device or an access control server in communication with the device may securely record the measurement hash as a reference hash value on the block chain or other secure memory communicatively coupled to the device or access control server.); and authenticating, by the computer, the device based on the received communication (par. 0053; provides hardware-backed cryptographic and authentication services in process transactions with the service provider.).
Regarding claim 8; Sprague discloses the method of claim 1, comprising: receiving, by the computer, a claim request for the device from the service provider smart contract (par. 0057; the registration agent may create a unique identifier (e.g., a universal unique identifier (UUID) and an ephemeral device pointer to the user device that can be requested by a service provider application.); querying, by the computer, from the pools smart contract a status of the device (par. 0150; the smart contract or bitcoin application allows user to query the last transaction recorded in the transaction record associated with the bitcoin account.); creating, by the computer, credentials for the device (par. 0128; provides a level of assurance that enables bypassing hassling the end user for identity and authentication credentials.); and updating, by the computer, the pools smart contract with the credentials for the device (par. 0091; the device registration record may be updated with a success count.).
Regarding claim 9; Sprague discloses the method of claim 8, comprising: returning, by the computer, the credentials to the service provider smart contract (par. 0121; the trusted application signs instruction results returned to the service provider with a hash of the device measurement record, which the service provider may verification against the recorded reference value prior to processing the instruction results.)
Regarding claim 10; Sprague discloses the method of claim 8, wherein the status of the device comprises one of: claimed or un-claimed (par. 0161; the only verification information that is passed on attached to the instruction is the good standing status.).
Regarding claims 11-20. Claims 11-20 are directed to system which have similar scope as claims 1-10. Therefore, claims 11-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/KHOI V LE/
Primary Examiner, Art Unit 2436